United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, CJIS
DIVISION, Clarksburg, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Joseph Munoz, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-787
Issued: August 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2008 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated July 16 and October 18, 2007 which denied her claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
employment-related injury on March 4, 2007.
FACTUAL HISTORY
On June 11, 2007 appellant, then a 61-year-old legal instruments examiner, filed a Form
CA-1, traumatic injury claim, alleging that on March 4, 2007 she injured her back while moving
a rolling filing cabinet to a new office location. A coworker, Vicki L. Fuller, attested that she
witnessed appellant moving the cabinet. In an attached statement, appellant advised that she was
transferred to a new unit at the employing establishment, and on March 4, 2007 had to transfer

all files, manuals and personal items to a different location within the building. This included a
portable low-profile filing cabinet on wheels that weighed approximately 75 pounds. Appellant
stated that the filing cabinet kept going sideways, and she hurt her back in her struggle to keep it
in place. She stopped work on May 8, 2007.
In support of her claim, appellant submitted test results dating from March 28 to May 11,
2007, including a right duplex venous scan dated March 28, 2007 that showed no evidence of
deep vein thrombosis. An April 9, 2007 lumbar spine x-ray demonstrated mild osteopenia
without evidence of an acute bone injury and mild degenerative disc disease and facet joint
arthritis at L5-S1. An April 23, 2007 magnetic resonance imaging (MRI) scan of the lumbar
spine was interpreted as showing very mild disc bulging at the L3-4 and L4-5 levels, and a
generalized disc bulge at the L5-S1 level with associated annular tear within the posterior
annulus which, combined with facet joint arthrosis, caused moderate right neural foraminal
encroachment with mild encroachment on the left. There was no evidence of disc herniation,
nerve root impingement or central spinal canal stenosis. In a May 14, 2007 report,
Dr. Gregory Z. Mavian, a Board-certified osteopath specializing in neurosurgery, advised that
appellant denied trauma to the spine. He observed that she had more anxiety than pain. Sensory
testing was without deficit. Dr. Mavian stated that, while the patient was seated, straight leg
raising caused minor gluteal lumbosacral myalgia bilaterally with no pain radiating into the legs.
No tenderness was noted on palpation of the lumbar spine, and there was no pain on side
bending, extension and flexion of the back and no radicular symptoms or radicular paresthesias
of any range of motion. Dr. Mavian reviewed the April 9, 2007 x-rays and the April 23, 2007
MRI scan, and diagnosed acute low back pain with bilateral lower extremity radicular symptoms,
most likely related to degenerative disc and protrusion of the lumbar spine, facet arthrosis of the
lumbar spine and multiple medical problems by history. He recommended a back rehabilitation
program, symptomatic care and treatment and, if necessary, epidural injections. Dr. Steven D.
Richards, Board-certified in family medicine, provided an attending physician’s report dated
June 8, 2007. He advised that he had first treated appellant on May 7, 2007. Dr. Richards took a
history of injury that she had injured her back while moving a wheeled filing cabinet and then
diagnosed intervertebral disc disorder with myelopathy of the lumbar region. He checked “yes”
on a form question, indicating that the diagnosed condition was employment related, stating “no
history of back pain in my records prior to reported injury,” and advised that total disability
began on March 4, 2007. Dr. Richards provided a three-pound lifting restriction with no
tugging, hauling or squatting and advised that she should sit no longer than 45 minutes with 15minute breaks. He opined that she was likely to have some degree of lifelong pain from
degenerative disc disease due to osteoarthritis and could return to light duty on June 3, 2007. In
a June 11, 2007 report, Dr. Anil J. Patel, a Board-certified anesthesiologist, noted that appellant
was being treated for back pain management and that she had epidural injections on May 30,
June 1 and 8, 2007.
By letter dated June 15, 2007, the Office informed appellant of the type of evidence
needed to support her claim. In an undated statement received on July 12, 2007, appellant
indicated that immediately after the claimed injury on March 4, 2007 she applied heat to her
back, soaked in warm water, and took over-the-counter pain medication but did not file a claim
because she did not know the rules for workers’ compensation and continued to work because
she had to support herself. She stated that she sustained no other injuries, and the extent of the
injury was not evident at first but became worse through time. Appellant stated that she first
2

contacted a doctor on March 28, 2007. She submitted a June 26, 2007 report in which
Dr. Richards reported that she had had constant back and leg pain since March 2007 after lifting
a heavy object. Dr. Richards noted that appellant had good mobility and tight trunk range of
motion with soft tissue tightness of the lumbar paraspinals without spasm. Deep tendon reflexes
were equal and reactive, sensation was intact, and straight leg raising testing was negative.
Dr. Richards diagnosed chronic low back pain. On July 19, 2007 he stated that he had reviewed
appellant’s chart and noted a previous history of reflex sympathetic dystrophy due to a right
ankle fracture that had resolved many years ago. Dr. Richards noted that, since he began treating
appellant, she had no orthopedic complaints at all other than finding osteoporosis on routine
screening, which was a common finding in her age group and diagnosed intervertebral disc
disorder with myelopathy of the lumbar region. He concluded that appellant’s back condition
was caused by the March 3, 2007 injury because he knew of no previous orthopedic complaints
and no other injuries and advised that she was disabled and would continue to be for the next six
months while she underwent rehabilitation.
By decision dated July 16, 2007, the Office denied the claim. The Office found the
March 4, 2007 incident established but that the medical evidence was insufficient to establish
that the claimed condition was caused by the March 4, 2007 incident. On July 26, 2007
appellant requested a review of the written record. In an October 18, 2007 decision, an Office
hearing representative affirmed the July 16, 2007 decision on the grounds that appellant had not
established causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.2
Office regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.3 To determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 278 (2001).

3

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

3

the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.4
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7
ANALYSIS
The Board agrees that the March 4, 2007 incident occurred. Appellant, however, failed
to meet her burden of proof to establish that she sustained an injury caused by this incident. The
medical evidence of record includes results of testing dating from March 28, 2007 including a
lumbar spine x-ray and MRI scan. The earliest report of treatment by a physician, however, is
that of Dr. Mavian dated May 14, 2007, two-and-a-half months after the claimed injury. While
he diagnosed acute low back pain with bilateral lower extremity radicular symptoms, he stated
that appellant reported no trauma to the spine and he did not provide an opinion regarding the
cause of the diagnosed conditions. Dr. Patel merely noted that he had evaluated appellant on
May 30, 2007 and treated her with epidural injections on June 1 and 8, 2007. Medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.8 Thus the various reports of testing including
the lumbar spine MRI scan and the reports of Drs. Mavian and Patel are insufficient to meet
appellant’s burden of proof to establish that she sustained an employment-related back
condition.9
Dr. Richards provided reports dated June 8 and 26 and July 19, 2007. He noted a history
of injury and that appellant had had pain since March 2007 after lifting a heavy object at work.
Dr. Richards also provided a history that she hurt her back while moving a filing cabinet on
wheels and diagnosed chronic low back pain. Medical opinion regarding causal relationship
must be based on a complete factual and medical background with an accurate history of the
4

Gary J. Watling, supra note 2.

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

Willie M. Miller, 53 ECAB 697 (2002).

9

Id.

4

claimant’s employment injury and must explain from a medical perspective how the current
condition is related to the injury.10 Dr. Richards’ reports are of diminished probative value
because he was unclear regarding the history of the claimed injury. Furthermore, while he
opined that appellant’s back condition was employment related because she had no previous
orthopedic complaints while under his care, the Board has long held that an opinion that a
condition is causally related to an employment injury because the employee was asymptomatic
before the injury but symptomatic after it is insufficient, without supporting rationale, to
establish causal relationship.11 Dr. Richards provided no rationale to support his conclusion. His
opinion is therefore insufficient to meet appellant’s burden of proof.
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to
federal employment and such relationship must be supported with affirmative evidence,
explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.12 Appellant submitted no such evidence in this case and thus did
not establish the critical element of causal relationship. She therefore did not meet her burden of
proof to establish that she sustained an injury on March 4, 2007.13
CONCLUSION
The Board finds that, while appellant met her burden of proof to establish that she
sustained an employment incident on March 4, 2006, she did not meet her burden of proof to
establish that she sustained an injury causally related to this incident.

10

Joan R. Donovan, 54 ECAB 615 (2003).

11

John F. Glynn, 53 ECAB 562 (2002).

12

Patricia J. Glenn, 53 ECAB 159 (2001).

13

John W. Montoya, 54 ECAB 306 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 18, 2007 be affirmed.
Issued: August 1, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

